UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7012


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CALVIN BERNARD GREEN, a/k/a Aaron O. Smith, Jr., a/k/a
Calvin M. Green, a/k/a Calvin D. Smith, a/k/a Calvin Marvin
Smith, a/k/a Calvin Darnell Green, a/k/a Budda Smith, a/k/a
Calvin Darnell Smith, a/k/a William Mingo Johnson,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:99-cr-00032-jct-1)


Submitted:    August 14, 2009                 Decided:    August 25, 2009


Before KING and      AGEE,   Circuit   Judges,   and     HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Bernard Green, Appellant Pro Se.   Joseph William Hooge
Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Calvin   Bernard      Green       appeals    the    district    court’s

order denying his 18 U.S.C. § 3582(c)(2) motion for reduction of

sentence.       Green argued that his sentence should be reduced in

light of Amendment 706 to the U.S. Sentencing Guidelines Manual.

We have previously addressed and rejected the issue now raised

by     Green.      United     States      v.     Green,    301     F.    App’x   201

(4th Cir. Dec. 1, 2008) (per curiam).                  Thus, this court’s prior

holding is law of the case, and Green may not relitigate that

issue in this appeal.            See United States v. Aramony, 166 F.3d

655, 661 (4th Cir. 1999).              Accordingly, we affirm the district

court’s order for that reason.                  United States v. Green, No.

7:99-cr-00032-jct-1 (W.D. Va. May 19, 2009).                     We dispense with

oral    argument    because      the    facts    and     legal    contentions    are

adequately      presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2